Proceeding pursuant to CPLR article 78 to review a determination of the respondent Susan Cacace, a Judge of the County Court, Westchester County, entered October 8, 2008, which denied the petitioner’s application for a pistol permit.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
The petitioner failed to demonstrate “proper cause” for the issuance of a “full carry” permit (Penal Law § 400.00 [2] [f]; Matter of Hecht v Bivona, 11 AD3d 614 [2004]; Matter of Sarro v Smith, 8 AD3d 395 [2004]; Matter of Bando v Sullivan, 290 AD2d 691 [2002]). Accordingly, the respondent’s determination was not arbitrary or capricious and should not be disturbed (see Matter of O’Brien v Keegan, 87 NY2d 436, 439 [1996]; Matter of Sarro v Smith, 8 AD3d at 395). Fisher, J.P., Florio, Covello and Dickerson, JJ., concur.